
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.23



UNITED ONLINE, INC.

RESTRICTED STOCK UNIT ISSUANCE AGREEMENT


RECITALS

        A.    The Board has adopted the Plan for the purpose of retaining the
services of selected Employees and consultants and other independent advisors
who provide services to the Corporation (or any Parent or Subsidiary).

        B.    Participant is to render valuable services to the Corporation (or
a Parent or Subsidiary), and this Agreement is executed pursuant to, and is
intended to carry out the purposes of, the Plan in connection with the
Corporation's issuance of shares of Common Stock to the Participant under the
Stock Issuance Program.

        C.    All capitalized terms in this Agreement shall have the meaning
assigned to them in the attached Appendix A.

        NOW, THEREFORE, it is hereby agreed as follows:

        1.    Grant of Restricted Stock Units.    The Corporation hereby awards
to the Participant, as of the Award Date, Restricted Stock Units under the Plan.
Each Restricted Stock Unit represents the right to receive one share of Common
Stock on the vesting date of that unit. The number of shares of Common Stock
subject to the awarded Restricted Stock Units, the applicable vesting schedule
for those shares, the dates on which those vested shares shall become issuable
to Participant and the remaining terms and conditions governing the award (the
"Award") shall be as set forth in this Agreement.


AWARD SUMMARY



Award Date:
 
[                        ].
Number of Shares Subject to Award:
 
[                        ] shares of Common Stock (each, a "Share" and
collectively, the "Maximum Shares").
Vesting Schedule:
 
[If the Corporation's highest 30-day volume-weighted average closing price for
any consecutive 30-days between [                        ] and
[                        ] is (i) less than [                        ],
[                        ] Shares shall become immediately vested; (ii) equal to
or greater than [                        ], but less than
[                        ], [                        ] Shares shall become
immediately vested; and (iii) equal to or greater than
[                        ], the Maximum Shares shall become immediately vested.
Any Shares that have not vested by [                        ] shall be
immediately cancelled with respect to those unvested Shares.]
 
 
[If, beginning [                        ], the Corporation's closing share price
is at least equal to [                        ], and its volume-weighted average
closing price for the immediately following six months (the "Six-Month Period")
is at least equal to [                        ], the Maximum Shares shall become
immediately vested as of the last trading day of the Six-Month Period.]

--------------------------------------------------------------------------------




Issuance Schedule
 
The Shares in which the Participant vests in accordance with the foregoing
Vesting Schedule will be issuable immediately upon vesting, and in any event
within 21/2 months, after the last day of any calendar quarter in which any
Shares subject to the Award became vested, subject to the Corporation's
collection of the applicable Withholding Taxes. The procedures pursuant to which
the applicable Withholding Taxes are to be collected are set forth in
Paragraph 8 of this Agreement.

        2.    Limited Transferability.    Prior to actual receipt of the Shares
which vest hereunder, the Participant may not transfer any interest in the Award
or the underlying Shares. Any Shares which vest hereunder but which otherwise
remain unissued at the time of the Participant's death may be transferred
pursuant to the provisions of the Participant's will or the laws of inheritance
or to the Participant's designated beneficiary or beneficiaries of this Award.
The Participant may also direct the Corporation to issue the stock certificates
for any Shares which in fact vest and become issuable under the Award during his
or her lifetime to one or more designated family members or a trust established
for the Participant and/or his or her family members. The Participant may make
such a beneficiary designation or certificate directive at any time by filing
the appropriate form with the Plan Administrator or its designee.

        3.    Cessation of Service.    Except as otherwise provided in
Paragraphs 4 and 6 below,

        (a)   Should the Participant's Service be terminated (i) by reason of
his resignation from the Company or (ii) by the Company for Cause, in each case
prior to [                        ], then the Award will be immediately
cancelled and the Participant shall thereupon cease to have any right or
entitlement to receive any Shares under the Award.

        (b)   Should the Participant's Service terminate by reason of death or
permanent disability, then the Maximum Shares shall become immediately vested.

        (c)   Should the Participant's Service be terminated without Cause by
the Company, then the Maximum Shares shall become immediately vested.

        4.    Accelerated Vesting.    [Reserved]

        5.    Stockholder Rights and Dividend Equivalents.    The holder of this
Award shall not have any stockholder rights, including voting or dividend
rights, with respect to the Shares subject to the Award until the Participant
becomes the record holder of those Shares following their actual issuance upon
the Corporation's collection of the applicable Withholding Taxes.

Notwithstanding the foregoing, should any dividend or other distribution,
whether regular or extraordinary and whether payable in cash, shares of Common
Stock or other property, be declared and paid on the outstanding Common Stock
while one or more Shares remain subject to this Award (i.e., those Shares are
not otherwise issued and outstanding for purposes of entitlement to the dividend
or distribution), then a special book account shall be established for the
Participant and credited with a phantom dividend equivalent to the actual
dividend or distribution which would have been paid on the Maximum Shares had
they been issued and outstanding and entitled to that dividend or distribution.
As the Shares subsequently vest hereunder, the phantom dividend equivalents so
credited to those Shares in the book account shall be distributed to the
Participant (in the same form the actual dividend or distribution was paid to
the holders of the Common Stock entitled to that dividend or distribution)
concurrently with the issuance of the vested Shares to which those phantom
dividend equivalents relate, and in any event within 21/2 months after the last
day of any calendar quarter in which any Shares subject to the Award became
vested. The phantom dividend equivalents so credited to any Shares that do not
vest pursuant to this Agreement shall be forfeited and the Participant shall
cease to have any

2

--------------------------------------------------------------------------------




right or entitlement to receive any such phantom dividend equivalents. However,
each such distribution shall be subject to the Corporation's collection of the
Withholding Taxes applicable to that distribution.

        6.    Change in Control.    

        (a)   Should a Change in Control occur, then the Maximum Shares shall
become immediately vested.

        (b)   Should the accelerated vesting of the Shares pursuant to the
provisions of this Paragraph 6 result in a parachute payment under Code
Section 280G, then the Participant shall be entitled to the Code Section 4999
tax gross-up payment provided under his Employment Agreement.

        (c)   This Agreement shall not in any way affect the right of the
Corporation to adjust, reclassify, reorganize or otherwise change its capital or
business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer all or any part of its business or assets.

        7.    Adjustment in Shares.    Should any change be made to the Common
Stock by reason of any stock split, stock dividend, recapitalization,
combination of shares, exchange of shares or other change affecting the
outstanding Common Stock as a class without the Corporation's receipt of
consideration, appropriate adjustments shall be made to the total number and/or
class of securities issuable pursuant to this Award in order to reflect such
change and thereby preclude a dilution or enlargement of benefits hereunder.

        8.    Issuance of Shares of Common Stock.    

        (a)   As soon as administratively practicable following the date the
Shares vest in accordance with the provisions of this Agreement, and in any
event within 21/2 months after the last day of any calendar quarter in which any
Shares subject to the Award became vested, the Corporation shall issue to or on
behalf of the Participant a certificate (which may be in electronic form) for
the shares of Common Stock which vest on that date under the Award and shall
concurrently distribute to the Participant any phantom dividend equivalents with
respect to those Shares, subject in each instance to the Corporation's
collection of the applicable Withholding Taxes. The Corporation shall collect
the Withholding Taxes with respect to the distributed phantom dividend
equivalents by withholding a portion of that distribution equal to the amount of
the applicable Withholding Taxes, with the cash portion of the distribution to
be the first portion so withheld. The Corporation shall collect the Withholding
Taxes with respect to the vested Shares through an automatic Share withholding
procedure pursuant to which the Corporation will withhold, immediately as the
Shares vest under the Award, a portion of those vested Shares with a Fair Market
Value (measured as of the vesting date) equal to the amount of such Withholding
Taxes (the "Share Withholding Method"); provided, however, that the amount of
any Shares so withheld shall not exceed the amount necessary to satisfy the
Corporation's required tax withholding obligations using the minimum statutory
withholding rates for federal and state tax purposes, including payroll taxes,
that are applicable to supplemental taxable income. Participant shall be
notified in writing in the event such Share Withholding Method is no longer
available.

        (b)   Except as otherwise provided in Paragraph 8(a), the settlement of
all Restricted Stock Units which vest under the Award shall be made solely in
shares of Common Stock. In no event, however, shall any fractional shares be
issued. Accordingly, the total number of shares of Common Stock to be issued at
the time the Award vests shall, to the extent necessary, be rounded down to the
next whole share in order to avoid the issuance of a fractional share.

        9.    Compliance with Laws and Regulations.    The issuance of shares of
Common Stock pursuant to the Award shall be subject to compliance by the
Corporation and Participant with all applicable requirements of law relating
thereto and with all applicable regulations of any stock exchange (or the

3

--------------------------------------------------------------------------------



Nasdaq Stock Market, if applicable) on which the Common Stock may be listed for
trading at the time of such issuance.

        10.    Notices.    Any notice required to be given or delivered to the
Corporation under the terms of this Agreement shall be in writing and addressed
to the Corporation at its principal corporate offices, and directed to the
attention of Stock Plan Administrator. Any notice required to be given or
delivered to Participant shall be in writing and addressed to Participant at the
address on record with the Corporation. An email to the email address of
Participant on record with the Corporation shall be deemed to be written notice.
All notices shall be deemed effective upon personal delivery, upon sending of an
email or upon deposit in the U.S. mail, postage prepaid and properly addressed
to the party to be notified.

        11.    Governing Law.    The interpretation, performance and enforcement
of this Agreement shall be governed by the laws of the State of California
without resort to that State's conflict-of-laws rules.

        12.    Successors and Assigns.    Except to the extent otherwise
provided in this Agreement, the provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Corporation and its successors and assigns
and Participant, Participant's assigns, the legal representatives, heirs and
legatees of Participant's estate and any beneficiaries of the Award designated
by Participant.

        13.    Construction.    This Agreement and the Award evidenced hereby
are made and granted pursuant to the Plan and are in all respects limited by and
subject to the terms of the Plan. All decisions of the Plan Administrator with
respect to any question or issue arising under the Plan or this Agreement shall
be conclusive and binding on all persons having an interest in the Award.

        14.    Section 409A.    It is intended that this Agreement shall comply
with the provisions of section 409A of the Code and the Treasury Regulations
relating thereto so as not to subject Participant to the payment of additional
taxes and interest under section 409A of the Code. In furtherance of this
intent, this Agreement shall be interpreted, operated, and administered in a
manner consistent with these intentions, and to the extent that any regulations
or other guidance issued under section 409A of the Code would result in
Participant being subject to payment of additional income taxes or interest
under section 409A of the Code, Participant and the Company agree to amend this
Agreement in order to avoid the application of such taxes or interest under
section 409A of the Code.

        IN WITNESS WHEREOF, the parties have executed this Agreement on the day
and year first indicated above.

    UNITED ONLINE, INC.                         By:            

--------------------------------------------------------------------------------


 
 
Title:
 
         

--------------------------------------------------------------------------------

                        PARTICIPANT                         Signature:          
 

--------------------------------------------------------------------------------


 
 
Address:
 
         

--------------------------------------------------------------------------------


 
 
 
 


--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------






APPENDIX A

DEFINITIONS


        The following definitions shall be in effect under the Agreement:

        A.    Agreement shall mean this Restricted Stock Unit Issuance
Agreement.

        B.    Award shall mean the award of restricted stock units made to the
Participant pursuant to the terms of this Agreement.

        C.    Award Date shall mean the date the restricted stock units are
awarded to Participant pursuant to the Agreement and shall be the date indicated
in Paragraph 1 of the Agreement.

        D.    Board shall mean the Corporation's Board of Directors.

        E.    Cause shall have the meaning assigned to such term in the
Employment Agreement.

        F.     Change in Control shall mean a change in ownership or control of
the Corporation effected through any of the following transactions:

          (i)  a merger or consolidation approved by the Corporation's
stockholders, unless securities possessing more than fifty percent (50%) of the
total combined voting power of the voting securities of the successor
corporation are immediately thereafter beneficially owned, directly or
indirectly and substantially in the same proportion, by the persons who
beneficially owned the Corporation's outstanding voting securities immediately
prior to such transaction,

         (ii)  the sale, transfer or other disposition of all or substantially
all of the Corporation's assets approved by the Corporation's stockholders,

        (iii)  the acquisition, directly or indirectly by any person or related
group of persons (other than the Corporation or a person that directly or
indirectly controls, is controlled by, or is under common control with, the
Corporation), of beneficial ownership (within the meaning of Rule 13d-3 of the
1934 Act) of securities possessing more than fifty percent (50%) of the total
combined voting power of the Corporation's outstanding securities pursuant to a
tender or exchange offer made directly to the Corporation's stockholders, or

        (iv)  a change in the composition of the Board over a period of
thirty-six (36) consecutive months or less such that a majority of the Board
members ceases, by reason of one or more contested elections for Board
membership, to be comprised of individuals who either (A) have been Board
members continuously since the beginning of such period or (B) have been elected
or nominated for election as Board members during such period by at least a
majority of the Board members described in clause (A) who were still in office
at the time the Board approved such election or nomination.

        G.    Code shall mean the Internal Revenue Code of 1986, as amended.

        H.    Common Stock shall mean shares of the Corporation's common stock.

        I.     Corporation shall mean United Online, Inc., a Delaware
corporation, and any successor corporation to all or substantially all of the
assets or voting stock of United Online, Inc. which shall by appropriate action
adopt the Plan.

        J.     Employee shall mean an individual who is in the employ of the
Corporation (or any Parent or Subsidiary), subject to the control and direction
of the employer entity as to both the work to be performed and the manner and
method of performance.

A-1

--------------------------------------------------------------------------------



        K.    Employment Agreement shall mean the Amended and Restated
Employment Agreement between the Participant and the Corporation dated as of
[                        ], and as in effect on the date of the Award.

        L.    Fair Market Value per share of Common Stock on any relevant date
shall be determined in accordance with the following provisions:

          (i)  If the Common Stock is at the time traded on the Nasdaq Stock
Market, then the Fair Market Value shall be the closing selling price per share
of Common Stock, as such price is reported by the National Association of
Securities Dealers. If there is no closing selling price for the Common Stock on
the date in question, then the Fair Market Value shall be the closing selling
price on the last preceding date for which such quotation exists.

         (ii)  If the Common Stock is at the time listed on any Stock Exchange,
then the Fair Market Value shall be the closing selling price per share of
Common Stock on the date in question on the Stock Exchange determined by the
Plan Administrator to be the primary market for the Common Stock, as such price
is officially quoted in the composite tape of transactions on such exchange. If
there is no closing selling price for the Common Stock on the date in question,
then the Fair Market Value shall be the closing selling price on the last
preceding date for which such quotation exists.

        M.   Involuntarily Terminated shall have the meaning assigned to that
term in the Employment Agreement.

        N.    1934 Act shall mean the Securities Exchange Act of 1934, as
amended from time to time.

        O.    Participant shall mean the person to whom the Award is made
pursuant to the Agreement.

        P.     Parent shall mean any corporation (other than the Corporation) in
an unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

        Q.    Plan shall mean the Corporation's 2001 Stock Incentive Plan, as
amended and restated.

        R.    Plan Administrator shall mean either the Board or a committee of
the Board acting in its capacity as administrator of the Plan.

        S.     Service shall mean the Participant's performance of services for
the Corporation (or any Parent or Subsidiary) in the capacity of an Employee, a
non-employee member of the board of directors or a consultant or independent
advisor. For purposes of this Agreement, Participant shall be deemed to cease
Service immediately upon the occurrence of the either of the following events:
(i) Participant no longer performs services in any of the foregoing capacities
for the Corporation (or any Parent or Subsidiary) or (ii) the entity for which
Participant performs such services ceases to remain a Parent or Subsidiary of
the Corporation, even though Participant may subsequently continue to perform
services for that entity. Service shall not be deemed to cease during a period
of military leave, sick leave or other personal leave approved by the
Corporation; provided, however, that except to the extent otherwise required by
law or expressly authorized by the Plan Administrator, no Service credit shall
be given for vesting purposes for any period the Participant is on a leave of
absence.

        T.     Stock Exchange shall mean the American Stock Exchange or the New
York Stock Exchange.

        U.    Subsidiary shall mean any corporation (other than the Corporation)
in an unbroken chain of corporations beginning with the Corporation, provided
each corporation (other than the last corporation) in the unbroken chain owns,
at the time of the determination, stock possessing fifty

A-2

--------------------------------------------------------------------------------




percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain.

        V.     Withholding Taxes shall mean the federal, state and local income
taxes and the employee portion of the federal, state and local employment taxes
required to be withheld by the Corporation in connection with the issuance of
the shares of Common Stock which vest under of the Award and any phantom
dividend equivalents distributed with respect to those shares.

A-3

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.23



UNITED ONLINE, INC. RESTRICTED STOCK UNIT ISSUANCE AGREEMENT
AWARD SUMMARY
APPENDIX A DEFINITIONS
